DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. US Publication No. 2020/0175802 in view of Hay US Publication No. 2014/0316916.
Re Claim 1, Crawford discloses a validation system for a retail establishment for gaining access to a secured area, the system comprising: 

 a remote computer (800) connected to the customer identification data extracting device (P44-4P5 user interface 300  may include a biometric scanner  an item scanner etc. ) by a data exchange bus for receiving information extracted from the customer identification, the remote computer (800)  configured to verify a datum of extracted information determinable for permitting access to the secured area (P53, P48-P49, P83,  Administrator device 800 may be configured to authenticate a customer based on the machine readable item identified by item scanner 310 or the biometric characteristic(s) identified by biometric scanner 320;  P53 before unlocking product door 130, the user may be required to confirm his/her identity) ; 
a computing device  (700 may be, for example, a cell phone, smart phone, tablet, laptop, personal computer, or other computing device) wirelessly communicating with the remote computer (800)  for displaying extracted customer data to a user (P48, P50) ; sends a signal to the door locking mechanism to unlock the door upon verification of the datum of extracted information (P67, P53, P48 after a user has provided payment information and/or his/her identity has been verified, certain product doors 130 may be unlocked).  
Crawford fails to specifically discloses that the remote computer sends a signal to the door locking mechanism to unlock the door.

Given the teachings of Hay it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Crawford such that the remote computer sends a signal to the door locking mechanism to unlock the door  
As suggested by Hay doing so would provide a system that would enable customer service access to the remote viewing function allowing customer service to view the ASO site remotely such as via a display, camera, or the surveillance system. Such that  If any bay's door is opened without the proper command from the main control board 90, a security alarm is activated and customer service remote viewing is turned on (P154-155) .
Re Claim 2, Crawford and Hay discloses the validation system of Claim 1, and Crawford discloses wherein the datum is an age of the customer (P64).  
Re Claim 3, Crawford and Hay discloses the validation system of Claim 1, wherein the door locking unit is mounted to a door of the secured area (P36; Fig. 2).  
Re Claim 4, Crawford and Hay discloses the validation system of Claim 3, and Crawford discloses wherein the secured area is a cooler storing alcoholic beverages (P64, P33).  
Re Claim 6, Crawford and Hay discloses the validation system of Claim 1,  and Crawford discloses wherein the door locking unit (136)  and the remote computer (800) power  via connection members ).  
Re Claim 7, Crawford and Hay discloses the validation system of Claim 1, and Crawford discloses wherein the door locking unit (136) is connected to the remote computer (800) using a cable (P60).  
Re Claim 8, Crawford and Hay discloses the validation system of Claim 1, and Crawford discloses wherein the customer identification is a state driver's license (P64).  
Re Claim 9, Crawford discloses a method for controlling access to a secure area in a retail establishment, the method comprising: 
providing a remote-controlled door lock (136) on a door of the secure area (P36);
 providing a customer identification reader exterior to the secure area (P44-P45, P53; user interface 300 that comprises biometric scanner, item scanner etc.); 
providing a computer (800) having access to a database for valid customer identifications (P49);
 reading a customer identification (P44-45 and P53); transmitting data extracted from the customer identification to the computer; comparing the data extracted from the customer identification with the database to verify a datum of the customer identification (P49);
 sending a signal to the remote door lock to open the door if the computer determines that the datum is verified (P67, P53, P48 after a user has provided payment information and/or his/her identity has been verified, certain product doors 130 may be unlocked);
control unit 400 may control the functions of several modular vending machines 100 thus the control unit is considered remote ,P65  wherein control unit stores transaction history and user information, the  stored information may be used, for example, to make product recommendations to users ).  
Crawford fails to disclose sending a signal from the computer to the remote door lock to open the door.
However, Hay discloses software that allows the customer service representative to remotely lock or unlock doors, wherein the locking or unlocking of the doors is typically based on command from the main central board 90(P94, 154, P140).
Given the teachings of Hay it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Crawford with sending a signal from the computer to the remote door lock to open the door.
As suggested by Hay doing so would provide a system that would enable customer service access to the remote viewing function allowing customer service to view the ASO site remotely such as via a display, camera, or the surveillance system. Such that  If any bay's door is opened without the proper command from the main control board 90, a security alarm is activated and customer service remote viewing is turned on (P154-155) .
Re Claim 10, Crawford and Hay discloses the method of Claim 9, and Crawford wherein the secure area is a liquor storage unit (P64, P33).   

Re Claim 12, Crawford and Hay discloses the method of Claim 11, and Crawford discloses wherein the computer sends a photograph of the customer to the remote computing device (p45, P51).  
Re Claim 13, Crawford and Hay discloses the method of Claim 11, and Crawford discloses wherein the customer identification reader reads state driver's licenses (P64).   
Re Claim 14, Crawford and Hay discloses the method of Claim 11, and Hay discloses wherein the customer identification reader includes a speaker (P81, P118).  
Re Claim 15, Crawford and Hay discloses the method of Claim 11, and Crawford discloses wherein the computer accesses a local server storing information on state driver's licenses (P64).  
Re Claim 16, Crawford and Hay discloses the method of Claim 11, and Crawford discloses wherein the customer identification reader includes a display for communicating with a customer (P43).  
Re Claim 17, Crawford and Hay discloses the method of Claim 14, and Hay discloses wherein the speak can transmit audible instructions to a customer (See claim 13, P81, P118).  
Re Claim 18, Crawford and Hay discloses the method of Claim 11, Crawford discloses wherein the remote computing device (control unit/controller) is a handheld device (P79, P80 computer system 900 using hardware, software, firmware, tangible computer readable media having instructions stored thereon, or a combination thereof Controllers discussed herein may be computer systems having all or some of the components of computer system 900 for implementing processes discussed wherein one of ordinary skill in the art may appreciate that embodiments of the disclosed subject matter can be practiced with various computer system configurations, including multi-core multiprocessor systems, minicomputers, and mainframe computers, computer linked or clustered with distributed functions, as well as pervasive or miniature computers that may be embedded into virtually any device. Thus, the control unit/controller can be handheld. Hay discloses wherein a remote computer is monitored by a cashier (P41, P94, 154, P140).  
Re Claim 19, Crawford and Hay discloses the method of Claim 11, and Hay discloses wherein the computer sends a signal to the remote computing device when a determination has been made that the customer identification is not verified (P125, P155).  
Re Claim 20, Crawford and Hay discloses the method of Claim 11, and Hay discloses wherein one aspect of a verification process is ensuring the customer is not on a restricted customer list (P158-P59).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. US Publication No. 2020/0175802 in view of Hay US Publication No. 2014/0316916. as applied to claims 1 and 9 above, and further in view of Grant US Patent No. 8, 860, 574.
Re Claim 5, Crawford and Hay discloses the validation system of Claim 4.

However, Grant discloses wherein the door locking unit is mounted using two-sided adhesive tape (Column 5, line 50-Column 6 line 4).  
Given the teachings of Grant it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Crawford as modified by Hay with wherein the door locking unit is mounted using two-sided adhesive tape.
As suggested by Grant the use of double-sided adhesive tape in a conventional matter is well known in the art (Column 5, lines 56-60).

Conclusion
The following reference is cited but not relied upon:  
Hallebeck et al. US Publication No. 2012/0004769 discloses an access door may include a lock or another mechanism for restricting access to product storage compartment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/           Primary Examiner, Art Unit 2887